[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 9, 2012
                                            No. 11-13549
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 0:11-cv-60625-WPD



EDDIE HUMPHREY,

llllllllllllllllllllllllllllllllllllllll                         Petitioner - Appellant,

                                               versus

FLORIDA DEPARTMENT OF CORRECTIONS,

lllllllllllllllllllllllllllllllllllllll         l                Respondent - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 9, 2012)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
       Eddie Humphrey, a Florida state prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 federal habeas petition.1 After

careful review, we affirm.

       Humphrey argues on appeal that his equal protection and due process rights

were violated when his wife was compelled to testify against him at his state court

trial.2 He did not, however, raise these equal protection and due process claims in

state court. Instead, he argued in his state post-conviction proceedings that his

trial counsel was ineffective for failing to object to his wife’s testimony. He does

not raise an ineffective assistance of counsel claim here.

       “A state habeas corpus petitioner who fails to raise his federal claims

properly in state court is procedurally barred from pursuing the same claim in

federal court absent a showing of cause for and actual prejudice from the default.”

Bailey v. Nagle, 172 F.3d 1299, 1302 (11th Cir. 1999). When a petitioner has

failed to present a claim to the state courts and “it is obvious that the unexhausted

claims would be procedurally barred in state court due to a state-law procedural

default, we can forego the needless ‘judicial ping-pong’ and just treat those claims

now barred by state law as no basis for federal habeas relief.” Snowden v.

       1
       We review de novo the district court’s denial of a habeas corpus petition. McNair v.
Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005).
       2
           The district court granted Humphrey a Certificate of Appealability on this issue.

                                                  2
Singletary, 135 F.3d 732, 736 (11th Cir. 1998). Here, Humphrey’s failure to raise

his equal protection and due process claims on direct appeal or in his first state

post-conviction petition in the Florida courts bars him from raising the issues in a

successive petition, see Mills v. Florida, 684 So. 2d 801, 804 n.3 (Fla.1996), and

he has failed to show good cause for the default. Thus, his equal protection and

due process claims are procedurally barred.

      AFFIRMED.




                                          3